Case 3:19-cv-11306-MAS-DEA Document 65 Filed 03/26/21 Page 1 of 9 PagelD: 770

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

AS.

Plaintiff, Civil Action No. 19-11306 (MAS) (DEA)

‘ MEMORANDUM OPINION

OCEAN COUNTY FIRE ACADEMY, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants Ocean County Fire Academy (the
“Fire Academy”), Ocean County Fire and First Aid Training Center (the “Training Center”). and
Ocean County Board of Chosen Freeholders’ (the “Freeholders”) (collectively, the “Ocean County
Defendants”) Motion to Dismiss Counts Two, Four. Five, and Six of Plaintiff A.S.°s (“Plaintiff”)
Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).! (ECF No. 49.) Plaintiff opposed
(ECF No. 50), and the Ocean County Defendants replied (ECF No. 51). The Court has carefully
considered the parties’ submissions and decides the matter without oral argument pursuant to Local
Civil Rule 78.1. For the reasons set forth herein, the Ocean County Defendants’ Motion to Dismiss

is granted.

 

1 All references to a “Rule” or “Rules” hereinafter refer to the Federal Rules of Civil Procedure.
Case 3:19-cv-11306-MAS-DEA Document 65 Filed 03/26/21 Page 2 of 9 PagelD: 771

I. BACKGROUND?

In August 2017, Plaintiff entered the Training Center to become a member of the Seaside
Heights Fire Department. (Compl. 5,  2,> ECF No. 1.) John Syers (“Syers”) was Plaintiff's
instructor at the Training Center for “the portion of class for learning how to utilize ropes and
knots in firefighting.” (/d. at 5-6, € 4.) Syers made a comment to Plaintiff*with sexual implications
that you are to use ‘restrictor’ knots on people for reasons other than firefighting.” (/d. at 6, J 4.)
Plaintiff interpreted this comment as a sexual reference and subsequently “confided in another
student that [Syers] had made inappropriate sexual comments that made Plaintiff feel
uncomfortable.” (/d.} Plaintiff ultimately completed her requisite hours at the Training Center in
April 2018 and became an active firefighter with the Seaside Heights Fire Department. (/d. at 6,
{1 6-7.)

In April 201 8, Plaintiff and Syers had a brief romantic encounter, and through September
2018 “had on again/off again conversations.” (/d. at 7, {| 8-9.) On September 26, 2018, Syers
“rape[d]. torture[d,] and sexually abuse[d] Plaintiff[.]” (/d. at 14, 18; see generally id. at 8-16,
§] 10-19.) Syers was an instructor at the Fire Academy and Training Center during this time. (/d.
at 2. J 6; id. at 5-6, 7 4.)

On April 26, 2019, Plaintiff filed the instant action against the Ocean County Defendants
and Syers. (See generally id.) Plaintiff brings two counts of sex-based discrimination under Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a) ("Counts Two and Four”). (ée.

at 23-24, 4 9-15; fd. at 26-27, Jf 23-34); two counts under 42 U.S.C. § 1983 for violations of

 

* The Court accepts as true all of Plaintiff's well-pleaded factual allegations. Fowler v. UPMC
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).

} The numbering in Plaintiff's Complaint restarts upon every new section. (See generally ECF
No. 1.) The Court, therefore, will refer to both the page and paragraph numbers when citing to the
Complaint.

i]
Case 3:19-cv-11306-MAS-DEA Document 65 Filed 03/26/21 Page 3 of 9 PagelD: 772

at |

the Fourteenth Amendment (“Counts Five and Six”), (éd. at 28-35, J] 35-56); and twenty-eight
state-law and common-law causes of action, (see generally id. at 20-23, 25-26, 36-101). The
Ocean County Defendants now move to dismiss Plaintiff's federal causes of action—Counts Two,
Four, Five, and Six—for failure to state a claim. (ECF No. 49.)

II. LEGAL STANDARD

Rule 8(a)(2} “requires only ‘a short and plain statement of the claim showing that the
pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the .. . claim is and
the grounds upon which it rests[.]"” Bell Ai. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). On a motion to dismiss for failure to state a
claim, the “defendant bears the burden of showing that no claim has been presented.” Hedges v.
United States, 404 F.3d 744, 750 (3d Cir. 2005).

A district court conducts a three-part analysis when considering a motion to dismiss
pursuant to Rule 12(b)(6). See Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the
court must ‘tak[e] note of the elements a plaintiff must plead to state a claim.” Jd.
(quoting Ashcroft v. fqbal, 556 U.S. 662, 675 (2009)). Second, the court must “[review] the
complaint to strike conclusory allegations[.]” /d. The court must accept as true all of the plaintiff's
well-pleaded factual allegations and “construe the complaint in the light most favorable to the
plaintiff].]” Fow/er, 578 F.3d at 210 (citation omitted). In doing so, however, the court is free to
ignore legal conclusions or factually unsupported accusations that merely state “the-defendant-
unlawfully-harmed-me[.]” /gbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). Finally, the
court must determine whether “the facts alleged in the complaint are sufficient to show that the
plaintiff has a ‘plausible claim for relief."” Fowler, 578 F.3d at 211 (quoting /gbal, 556 U.S. at
679). A facially plausible claim “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” /d. at 210 (quoting /gbal. 556 U.S. at 678).
Case 3:19-cv-11306-MAS-DEA Document 65 Filed 03/26/21 Page 4 of 9 PagelD: 773

lI. DISCUSSION
A. Counts Two and Four: Title VII

The Ocean County Defendants argue that Counts Two and Four should be dismissed
because Plaintiff fails to plead any facts demonstrating that she exhausted the administrative
remedies required before filing a Title VII claim. (Defs.’ Moving Br. 7-8, ECF No. 49-1.) The
Court agrees.

A plaintiff must “exhaust all administrative remedies before bringing a claim for judicial
relief.” Robinson v. Dalton, 107 F.3d 1018, 1020 (3d Cir. 1997). “To bring a claim under Title
VII, a plaintiff must file a charge of discrimination with the EEOC and procure a notice of the right
to sue.” Mandel v. M&O Packaging Corp., 706 F.3d 157, 163 (3d Cir. 2013). “The exhaustion
requirements applicable in this instance generally required “both consultation with an agency
counsel” and the filing [of] an EEO[C] complaint and subsequent federal complaint "within the
required times.”” Marley v. Donahue, 133 F. Supp. 3d 706, 716 (D.N.J. 2015) (quoting Robinson,
107 F.3d at 1020); see also 42 U.S.C. § 2000e-5(e)(1). Here, Plaintiff fails to allege any facts
demonstrating exhaustion.’ (See generally Compt.) The Court, accordingly, finds that Plaintiff has

failed to plausibly allege a Title VII violation and dismisses Counts Two and Four without

 

* In opposition. Plaintiff asserts that after she reported her rape and torture. she was told by a
government attorney “not to return to the” Training Center and was “reprimanded by employees
and instructors alike[.]” (Pl."s Opp’n Br. 25-26, ECF No. 50.) Moreover, Plaintiff maintains she
was enrolled “at the [T]raining [C]enter as an apprentice/trainee and thus was not notified of the
EEOC Rights and Requirements as a traditional employee would be.” (/d. at 26.) Finally, Plaintiff
argues that “given the reprehensible way [she] was treated after reporting her rape and torture by
Defendant Syers, it is evident that she would have been dissuaded from filing any complaint
against Ocean County as an employee.” (/d.) Even assuming such facts permit Counts Two and
Four to proceed beyond the motion to dismiss stage, Plaintiff may not amend her Complaint
through her opposition briefing. See Pa. ex rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181
(3d Cir. 1988).
Case 3:19-cv-11306-MAS-DEA Document 65 Filed 03/26/21 Page 5 of 9 PagelD: 774

prejudice.> See Hickman v. Amazon Fullfilment, 662 F. App’x 176, 178-79 (3d Cir. 2016)
(affirming dismissal of Title VII claim because “there [was] not a single averment demonstrating
that” plaintiff filed an EEOC complaint); Khalifeh v. Duff & Phelps Corp., No. 16-4572, 2017
WL 1003220, at *3 (D.N.J. Mar. 15, 2017) (“Fhe [cJomplaint proffers no facts demonstrating that
[p]laintiff complied with the administrative requirements prior to filing his lawsuit. In fact,
[p]laintiff concedes in his opposition that he was not able to file a complaint with the EEOC during
the limitation period.”).

B. Counts Five and Six: Section 1983

“To prevail on a [Section] 1983 claim, [the plaintiff must] show, first, that she was deprived
of a constitutional right and, second, that the alleged deprivation was committed by a person acting
under color of state law.” Harvey v. Plains Twp. Police Dep't, 635 F.3d 606, 609 (3d Cir. 2011)
(internal quotation marks and citation omitted). “[A] local government[, however,] may not be
sued under [Section] 1983 for an injury inflicted solely by its employees or agents. Instead, it is
when execution of a government's policy or custom ... inflicts the injury that the government as
an entity is responsible under [Section] 1983.” Monell v. Dep't of Soc. Servs. of N.Y.C., 436 U.S.
658, 694 (1978). “[A] plaintiff shows that a policy existed when a decisionmaker possess|ing] final
authority to establish municipal policy with respect to the action issues an official proclamation,

policy, or edict.” Watson v. Abington Twp., 478 F.3d 144, 155 (3d Cir. 2007) (internal quotation

 

> Plaintiff correctly notes that Title VII's exhaustion requirement “is not a jurisdictional
prerequisite to fil[ing] a Title VII suit, but rather a requirement subject to waiver as well as tolling
when equity so requires.” (Pl.'s Opp’n Br. 24 (citing Zipes v. Trans World Airlines, Inc., 455 U.S.
385, 393 (1982)). Such requirements, however, may be (1) mandatory if properly raised by a party
or (2) waived “if the party asserting the rule waits too long to raise the point.” Fort Bend Cnty. v.
Davis, 139 §. Ct. 1848, 1849 (2019) (citations omitted). Here, in addition to the instant motion,
the Ocean County Defendants raised the exhaustion argument in their Motion for Summary
Judgment in Lieu of an Answer. (Defs.. Summ. J. Mot. Moving Br. 8-9, ECF No. 29-1.) The
Court, accordingly, finds that the Ocean County Defendants have properly raised their exhaustion
argument. See Davis v. Postmaster Gen., 773 F. App’x 108, 109 (3d Cir. 2019).

3
Case 3:19-cv-11306-MAS-DEA Document 65 Filed 03/26/21 Page 6 of 9 PagelD: 775

marks and citation omitted). “A plaintiff may establish a custom, on the other hand, by showing
that a given course of conduct, although not specifically endorsed or authorized by law, is so well-
settled and permanent as virtually to constitute law.” fd. at 155-56 (internal quotation marks and
citation omitted). “In either instance, a plaintiff must show that an official! who has the power to
make policy is responsible for either the affirmative proclamation of a policy or acquiescence in a
well-settled custom.” Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990).

Here, Plaintiff sets forth two Section 1983 claims. First, Plaintiff asserts that the Fire
Academy and Training Center violated her “right to personal security and bodily integrity and
Equal Protection of Laws” under the Fourteenth Amendment by: (1) failing to investigate Syers;
(2) failing to appropriately discipline Syers; (3) failing to adequately train and supervise its
employees; and (4) “manifesting deliberate indifference to the sexual assault and ongoing
harassment of Plaintiff’ by Syers. (Compl. 28-29, 4 37.) Furthermore, Plaintiff alleges the Fire
Academy and Training Center maintained the following unconstitutional customs or policies:

[(1)] failing to investigate evidence of criminal and tortious

misconduct against ... Fire Academy employees in the nature of

violations of their right to personal security and bodily integrity(,]

and [(2)] failing to adequately train and supervise [Fire] Academy

and Training Center employees with regard to maintaining,

preserving[,] and protecting employees from violations of their right

to personal security, bodily integrity, and Equal Protection of the

Laws.
(id. at 29, J 38.) Finally, according to Plaintiff, the Fire Academy and Training Center employees
“were all Ocean County actors acting under the color of state and local law.” (/d. at 28, { 36: see
also id. at 2, § 8 (The Freeholders “own[] and/or operate[] the” Fire Academy and Training
Center.).)

Second, Plaintiff alleges that under the Equal Protection Clause of the Fourteenth

Amendment, she “had the right to equal access to an employment and education environment free
Case 3:19-cv-11306-MAS-DEA Document 65 Filed 03/26/21 Page 7 of 9 PagelD: 776

from harassment and discrimination.” (/d. at 32, { 49.) Plaintiff contends the Fire Academy and
Training Center violated this right by failing to: (1) take appropriate steps to “investigate or
otherwise determine what occurred once informed of possible sexual violence”; (2) take “prompt
and effective steps to end the sexual violence, prevent its recurrence, and address its effects”;
(3) “take steps to protect . . . Plaintiff as necessary”; (4) “provide a grievance procedure for
employees to file complaints of sexual discrimination, including complaints of sexual violence”;
(5) “use a preponderance of the evidence standard to resolve complaints of sex discrimination in
grievance procedures”; and (6) “notify both parties of the outcome of the complaint.” (/d. at 33,
© 51.) Plaintiff asserts that the Fire Academy and Training Center further violated her Fourteenth
Amendment rights by not adequately training and supervising its employees to conduct these
investigative requirements. (/d. at 33-34, € 52.) Finally, Plaintiff maintains that the Fire Academy
and Training Center “were ‘state actors’ working for the .. . Freeholders, a locally elected board.”
(id. at 32, 7 46.)

As the Ocean County Defendants correctly observe, however, the Complaint fails to allege
any facts that would support Plaintiff's assertions that a custom or policy deprived her of a
constitutional right. (Defs.” Moving Br. I1.) Aside from one conclusory allegation that Fire
Academy and Training Center employees “refus[ed] to respond to Plaintiff's sexual assault on
academy premises[,]” (Compl. 32, © 47), Plaintiff fails to provide any facts demonstrating that the
Ocean County Defendants were aware of the rape, (see generally id.; see also Defs.’ Moving Br. 11
("The [CJomplaint does not assert that Plaintiff filed any type of grievance or report of alleged
harassment, discrimination[,] or “hostile work environment’ during her tenure . ... Moreover, the
voluminous [Cjomplaint is devoid of any allegations stating that Plaintiff provided notification . . .
with regard to any issues concerning ... employees or volunteer instructors[.]”)), Without such

factual allegations, the Court cannot find that Plaintiff has a plausible claim for relief stemming
Case 3:19-cv-11306-MAS-DEA Document 65 Filed 03/26/21 Page 8 of 9 PagelD: 777

from the Ocean County Defendants’ alleged failure to investigate and respond to Syers’s conduct
or train its employees to respond to sexual discrimination, harassment, or violence.®

Furthermore, “in a [Section] 1983 failure to train claim, ‘the focus must be on the adequacy
of the training program in relation to the tasks the particular officers must perform." Lockhart vy.
Willingboro High Sch., 170 F. Supp. 3d 722, 733 (D.N.J. 2015) (quoting City of Canton v. Harris,
489 U.S. 378, 390 (1989)). Here, however, Plaintiff fails to allege any facts detailing what policies,
if any, the Ocean County Defendants had in place for sexual discrimination, harassment, or
violence complaints. (See generally Compl.) “Without any facts showing what specific training or
supervision was in place or what should have been provided, Plaintiff[] cannot support a claim that
the training provided was inadequate.” Lockhart, 170 F. Supp. 3d at 733 (citing Reitz v. Cnty. of
Bucks, 125 F.3d 139, 145 (3d Cir. 1997)). Plaintiff “also fails to point to any specific policy or
program that should have been in place but was not.” /d. at 733-34 (citing Diaz v. City of
Hackensack, No. 06-4615, 2010 WL 1459582, at *1 (D.N.J. Apr. 12, 2010) (dismissing Section
1983 failure to train claim because plaintiff's complaint “neither identifies the specific training
that was absent, nor demonstrates the absence of such specific training amounted to deliberate
indifference.”). The Court, therefore, finds that Plaintiff's factually unsupported assertions fail to
plausibly allege a Section 1983 violation. The Court, accordingly. dismisses Counts Five and Six

without prejudice.

 

® In opposition, Plaintiff asserts that the Fire Academy and Training Center, “through a County
attorney with actual and apparent authority to speak on the [Freeholders’] behalf,” told Plaintiff
she “was no longer welcome . .. due to her reports of sexual assault by one of [her] instructors[.]”
(PI.°s Opp’n Br. 27.) According to Plaintiff, through these actions, the Freeholders “established a
custom, practice, and/or policy that violated (Plaintiff's) equal protection rights.” (/d.) Finally,
Plaintiff asserts that the Freeholders intentionally or negligently excluded her “from participating
at any function” at the Fire Academy and Training Center “by directly condoning the known bad
acts of Defendant Syers[.]” (/d.) As stated previously, however, Plaintiff may not amend her
Complaint through her opposition brief.
Case 3:19-cv-11306-MAS-DEA Document 65 Filed 03/26/21 Page 9 of 9 PagelD: 778

Cc, State Law Claims

On March 30, 2020, the Court dismissed Counts Two and Four against Syers.’
(Mar. 31, 2020 Order J 2, ECF No. 42.) Having previously and presently dismissed Plaintiff's
federal causes of action against Syers and the Ocean County Defendants, the Court “mst decline
to decide the pendent state claims unless considerations of judicial economy, convenience, and
fairness to the parties provide an affirmative justification for doing so.” Hedges v. Musco, 204 F.3d
109, 123 (3d Cir. 2000) {emphasis in original) (citations omitted). Plaintiff, however, has not
provided the Court with any such considerations. The Court, therefore, will decline to exercise
supplemental jurisdiction over the state !aw claims of the Complaint.

IV. CONCLUSION

For the reasons set forth above, the Ocean County Defendants’ Motion to Dismiss is

granted. The Court will enter an Order to accompany this Memorandum Opinion.

4 F
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

 

’ Plaintiff also declined to file an amended complaint by April 30, 2020, pursuant to the Order.
9
